Citation Nr: 0839926	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-40 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for hearing loss, tinnitus, blurred vision/floaters in 
the eye, dizziness and headaches, claimed as a result of 
treatment received from a Department of Veterans Affairs 
Medical Center/facility (VAMC).


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied entitlement to compensation 
under the provisions of 38 U.S.C. § 1151.

A travel Board hearing was held in April 2008, in Montgomery, 
Alabama, before the undersigned Acting Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.


FINDINGS OF FACT

1.  On February 10, 2000, the veteran underwent right ear 
surgery for treatment of chronic external otitis and stenosis 
of the ear canal.  

2.  Post-February 2000 right ear surgery, the medical records 
document continued symptomatology consisting of hearing loss, 
tinnitus headaches and repeat ear infections, which appears 
at least in part to have resulted from the surgery performed 
by VA.

3.  No competent evidence of record establishes or suggests 
that treatment provided by VA on February 10, 2000, was 
indicative of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA.

CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hearing loss, tinnitus, 
blurred vision/floaters in the eye, dizziness and headaches 
claimed to have been incurred or aggravated as a result of 
right ear surgery performed by VA personnel in February 2000, 
have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Under the law, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO initially adjudicated the claim on appeal in February 
2005.  Review of the claims folder reveals compliance with 
the VCAA and the timing requirements.  In letters dated in 
July 2003 and March 2004, the RO advised the veteran of the 
evidence needed to substantiate his claim for 38 U.S.C.A. § 
1151 compensation and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what evidence or information the veteran was responsible to 
provide.  Therefore, the Board is satisfied that the RO has 
provided all notice required by the VCAA. 38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that 
inadequacy of timing or content of the VCAA notice resulted 
in any prejudice to the veteran.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that a statement of the case (SOC) or supplemental statement 
of the case (SSOC) can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d at 1317 (Fed. Cir. Sept 17, 2007) (Mayfield III).  The 
veteran was provided with an SSOC in July 2007.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (holding that VA cured 
any failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  
Accordingly, the duty to notify has been fully met in this 
case and the veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.

With respect to the duty to assist, the RO has obtained the 
relevant VA and private medical records.  See 38 U.S.C.A. § 
5103A(d).  The veteran has submitted statements and provided 
testimony at a Board hearing held in April 2008.  

Although no medical opinion was obtained, the Board finds 
that one is not required.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the VA must provide a VA medical opinion 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  Although the McLendon case involved a claim 
for service connection rather than benefits under 1151, the 
same logic applies in this case.  The Board finds that a 
medical examination is not necessary in this case.  There is 
no competent medical evidence or opinion on file which even 
suggests the possibility that VA medical care providers were 
in any way negligent in providing the care at issue.  The 
veteran has not presented any medical opinion which supports 
the claim, and this is a matter in which his own testimony is 
insufficient to establish such a relationship.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  Accordingly, the Board may proceed 
with adjudication of the appeal without further delay.  As 
there is no indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been satisfied. 38 U.S.C.A. § 5103A.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for 38 U.S.C.A. § 1151 
compensation, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in July 2002.  He 
maintains that during or as a result of surgery on the right 
ear performed at the VAMC in Birmingham, AL on February 10, 
2000, symptoms of hearing loss, tinnitus, blurred vision, 
dizziness and headaches which existed prior to the surgery 
chronically worsened.  Medical records reflect that the 
aforementioned symptomatology was shown to have pre-dated the 
February 2000 surgery.  

Private medical records dated from 1979 to 1986, reflect that 
hearing loss of the right ear was shown as early as 1979.  X-
ray evidence of serious right mastoiditis was shown in 
January 1980.  Otitis externa of both ears was also diagnosed 
in January 1980.  Records dated in June 1980 and May 1982 
document complaints of headaches and ear drainage.  The 
veteran continued to be treated for chronic otitis from 1980 
to 1986.  

Private medical records dated in 1995 reflect that the 
veteran experienced symptoms of ear drainage, swelling and 
tinnitus and a history of sandblasting was noted.  Diagnoses 
of bilateral stenosis and mild sensorineural hearing loss are 
shown in those records.

VA records also reflect that the veteran's history was 
positive for blurred vision, hearing loss, ringing in the 
ears and ear infections.  In April 1999, symptoms of ringing 
in both eras and dizziness were documented.  When seen in May 
1999, it was noted that there was evidence of edema and a 
large amount of cerumen in the right ear, and the assessments 
included hearing loss and otitis externa.  In May 1999, the 
veteran continued to complain of dizziness and it was noted 
that he was being treated for Meniere's disease.  May 1999 
records were also positive for a history of blurred vision.  
In July 1999, the veteran's complaints included dizziness 
with chest pain; evaluation of the ears revealed symptoms of 
drainage and ringing and a CT scan was ordered.  

The February 10, 2000, operative report of right canaloplasty 
(opening of the external ear canal) is on file which revealed 
that the veteran had a long history of chronic recurrent 
external otitis in the ear canals bilaterally and stenosis of 
the auditory canals, right worse than left.  It was reported 
that the veteran tolerated the procedure well and that there 
were no complications.  The file contains a consent form 
signed by the veteran on February 10, 2000, indicating that 
the possible risks and expected results of the surgery were 
discussed with the patient, but these were not specified on 
the signed form.  

Post-surgical VA records dated in 2000 and 2001 include an 
entry dated on February 23, 2000, at which time the veteran 
complained of sutures and packing in the right ear post 
surgery.  It was determined that the veteran's condition was 
satisfactory and he was scheduled to return in 2 weeks.  On 
March 8, 2000, the veteran complained of right ear pain and 
symptoms of draining.  When seen on March 22, 2000, the 
packing was removed, the canal was sutured and it was noted 
that the veteran's hearing was still not good.  The veteran 
was also seen on that date with complaints of a one year 
history of distant and near eye blurriness and symptoms of 
eye dryness for the previous 6 months, assessed as compound 
myopic astigmatism (CMA) and presbyopia.  When seen on March 
29, 2000, complaints of right ear swelling and pain were 
recorded.  Right ear stenosis and a keloid cyst were noted.  
An audiogram was scheduled, but the veteran could not 
tolerate testing due to pain.  An April 2000 entry reflects 
complaints of right ear swelling and pain.  Examination 
revealed right ear stenosis and that the tympanic membrane 
(TM) was not visualized.  An anesthesia note date on May 24, 
2000, reflects that the veteran agreed to undergo revision of 
right canaloplasty and left myringotomy tube placement in 
early June 2000.  An entry dated May 25, 2000, reflects that 
a hearing evaluation had revealed a swollen right ear canal 
with a moderate to moderately severe conductive component.  

An August 2000 entry indicated that the veteran had undergone 
surgery of the right ear in early 2000 and had developed 
keloids; thereafter, he decided not to have additional 
surgery on both ear canals that had been scheduled in May 
2000.  The veteran reported that he did not like using 
nitroglycerin (NTG) for treatment of his chest pain because 
it caused headaches.  The veteran was seen with symptoms of 
right ear pain and draining in September 2000.  Audiological 
testing performed in November 2000 was noted to show a 
significant decrease in hearing acuity of the right ear 
compared with testing done in April 1999.  In December 2000, 
the veteran's complaints included pain in the right temporal 
and frontal area.  At that time, severe right canal stenosis 
with cystic mass in the right mastoid was assessed and 
canaloplasty was recommended.  Chronic otitis was of the 
right ear was diagnosed in April 2001.  When examined in 
August 2001 assessments of external canal stenosis and 
possible opacification of the right mastoid were made and the 
possibility that this requires surgery was noted.  An entry 
dated in September 2001 reflects that post-February 2000 
surgery, re-stenosis of the right ear canal occurred, 
believed to be soft tissue type as opposed to bony type.  The 
risks and benefits of additional surgery were discussed with 
the veteran and he elected not to pursue surgical 
intervention at that time.  

An entry dated in October 2002 indicates that the veteran 
complained of pain in the left ear, reporting that he had 
undergone surgery which was supposed to open the ear canal, 
but resulted in it closing.  The veteran also complained of 
dizziness due to inner ear problems.  He denied having any 
change in his hearing acuity.  An impression of left ear 
pain, with a note that the veteran was offered surgical 
intervention which he refused, was made.  An August 2003 CT 
scan revealed sclerosis of the right mastoid without osseous 
destruction and narrowing of the right external auditory 
canal with near obliteration due to soft tissue density.  A 
CT scan of the head also done in August 2003 pursuant to the 
veteran's complaints of frequent intermittent headaches 
revealed no abnormality.

When seen by VA in May 2004, the right external ear canal was 
normally formed, but the right external canal was described 
as narrow, to the size of a pinhole.  A small amount of fluid 
was seen.  Right canal stenosis, status post previous 
canaloplasty was made and a CT scan was ordered.  The doctor 
advised the veteran that medical management could not improve 
the problem, it would require additional surgery.  A July 
2004 CT scan revealed evidence of right external auditory 
canal narrowing as a result of soft tissue enlargement 
without bony stenosis.  In July 2004, the veteran was seen 
with complaints of another right ear infection.  The doctor 
advised him that this problem would recur for the rest of his 
life unless he got the pinpoint ear canal fixed.  The veteran 
was treated for another ear infection in December 2004, with 
symptoms of right ear pain, drainage and dizziness.  In July 
2005, right ear canal stenosis was diagnosed and again 
surgery was offered and refused by the veteran.  

The veteran presented testimony at a travel Board hearing 
held in April 2008.  He stated that problems including 
hearing loss, tinnitus, dizziness, blurred vision and 
headaches had existed before the surgery, but became worse 
after the right ear surgery performed in February 2000.  He 
stated that the ear surgery caused the canal opening to 
reduce in size and that surgical packing was left in the ear 
which required 3 to 4 visits to fully remove.  The veteran 
opined that the surgery had been botched and stated that he 
had more or less been told that the surgery was improper.  

Legal Analysis

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in July 2002.  As 
mentioned earlier herein, the veteran maintains that as a 
result of surgery performed on the right ear in February 
2000, symptoms of hearing loss, ringing in the ears, blurred 
vision, dizziness, and headaches, which existed prior to that 
surgery were chronic ally aggravated.  He contends that the 
procedure performed on the right ear was supposed to open the 
ear canal; instead the ear canal closed causing greater 
hearing loss.  The veteran also reports that packing was left 
in the ear canal after the surgery which caused him even 
greater symptomatology.  For the reasons that follow, the 
Board concludes that compensation under section 1151 is not 
warranted.

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is 
warranted.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence). The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Section 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2008).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was: (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C. § 1151 and were codified at 38 
C.F.R. § 3.361.  The RO did not explicitly provide notice of 
38 C.F.R. § 3.361 to the veteran.  However, this new 
regulation merely codified the existing statutory provisions 
of 38 U.S.C. § 1151. The language of the new regulation is in 
no way liberalizing and is not significantly different from 
the standard considered in the RO's adjudication of the 
veteran's claim.  The veteran was clearly advised of the 
provisions of 38 U.S.C. § 1151.  The Board also points out 
that the new regulation includes several provisions already 
contained in the former regulation codifying 38 U.S.C. § 1151 
(38 C.F.R. § 3.358) of which the veteran was also apprised.  
Therefore, he is not prejudiced by Board's application of 38 
C.F.R. § 3.361 without first remanding the case to the RO.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence of record shows that symptoms of hearing loss, 
ringing in the ears, blurred vision, dizziness, and headaches 
were all documented prior to the right ear surgery performed 
on February 10, 2000.  That surgery was performed pursuant to 
evidence of chronic recurrent external otitis in the ear 
canal and stenosis of the right auditory canal.  
Subsequently, records reflect that the veteran continued to 
experience symptoms of hearing loss, ringing in the ears, 
blurred vision, dizziness, and headaches, as well as 
recurrent ear infection and evidence of further stenosis.  

In essence, the veteran maintains that the VA care he 
received was inadequate/sub-standard and caused the claimed 
residuals.  Consistent with the analogy to a service- 
connection claim, since a section 1151 claim is a claim for 
disability compensation, a veteran is not only required to 
establish that additional disability occurred following VA 
treatment, but "must still submit sufficient evidence of a 
causal nexus between that event and his or her current 
disability, i.e. that additional disability was due to VA 
medical care to be ultimately successful on the merits of the 
claim."  See Wade v. West, 11 Vet. App. 302, 305 (1998); see 
also Jimison v. West, 13 Vet. App. 75, 77-78 (1999) (claim 
for benefits under 38 U.S.C. § 1151 must be supported by 
medical evidence of additional disability that resulted from 
VA hospitalization or medical or surgical treatment).

To establish causation, the competent evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran now has an additional 
disability, does not establish a causal relationship between 
the two.  See 69 Fed. Reg. 46,433-35, codified at 38 C.F.R. 
§ 3.361(c)(1) (2008).

In this case, the Board observes that all of the 
symptomatology identified by the veteran in conjunction with 
his claim was present prior to the February 10, 2000, 
surgery.  However, even so, the Board notes that the medical 
records indicate that post-surgery the symptomatology which 
existed prior to surgery, particularly hearing loss, 
tinnitus, dizziness and continued ear infections, at minimum 
continued without improvement and arguably did increase in 
severity.  Accordingly, the Board concludes both that 
additional disability as described above was chronically 
shown following the February 10, 2000, VA surgery, and that 
this additional disability is attributable to that surgery.  
The Board notes that such a finding does not apply to the 
veteran's headaches which have been etiologically related to 
Meniere's disease and cardio-related conditions/medication 
taken therefor, or to his eye symptomatology which was 
described as presbyopia and myopic astigmatism.  Presbyopia 
is hyperopia and impairment of vision due to advancing years 
or to old age.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1349 
(28th ed. 1994).  Refractive error of the eyes due to such 
eye disorders as myopia, presbyopia and astigmatism is not a 
disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

Regardless of the question of causation, the Board observes 
that the current provisions of 38 U.S.C. § 1151 and 38 C.F.R. 
§ 3.361, applicable in this case, require a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
treatment providers.  However, the record in this case 
contains no competent evidence or opinion which indicates or 
even suggests that the care provided by VA for treatment of 
right ear stenosis was in any way indicative of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault.  

In essence, there has been no competent medical evidence or 
opinion presented for the record which supports the veteran's 
primary contention that care provided by VA in February 2000 
amounts to or was evidenced by carelessness, negligence, lack 
of proper skill, error in judgment, or a similar instance of 
fault.  Essentially the only evidence of record supporting 
the veteran's contentions and claim is his own lay opinion, 
as indicated in his testimony from his April 2008 travel 
Board hearing.  The veteran, however, has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion on this matter does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C. § 1151 for residuals, including 
hearing loss, tinnitus, blurred vision/floaters in the eye, 
dizziness and headaches, claimed to have been sustained 
status post right ear surgery performed at a VAMC on February 
10, 2000, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hearing loss, tinnitus, blurred 
vision/floaters in the eye, dizziness and headaches, claimed 
as due to right ear surgery performed at a VA Medical Center 
(VAMC) in February 2000, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


